Title: To Thomas Jefferson from Thomas Mann Randolph, 18 July 1801
From: Randolph, Thomas Mann
To: Jefferson, Thomas


               
                  Dear Sir,
                  Edgehill July 18. 1801
               
               I write at the request of one of my neighbours, George Faris, to inform you he wishes to rent 120 acres at Lego on the terms of your leases to Petty & others. He is anxious to know immediately whether he can have that farm in your estate & is unwilling to wait your return as he will lose time in looking out elsewhere. He bears a good character in the neighbourhood, is industrious & well provided with farming stock. I have had dealings with the man myself to some amount & have found him plain, just, & unsuspicious.
               Martha & the children are well: Geo: Jefferson came up 4 days since: he was at B. Hundred shortly before & was told by Mr Eppes & Maria they could be here early in this month: they were both well. The mention of Geo: Jefferson makes me speak of the sum you so kindly lent me credit for with them: the agreement between Lillie & myself produced that demand upon you which I have since regreted severely as I have been unable to return it: I have no means yet but from the sale of my wheat of which I have a double crop this year & am preparing to make it ready for market with all dispatch. In Tobacco I have failed totally having lost 6 fine plant beds by one fresh in the mountain falls creek upon May 30. This crop will be generally the shortest ever made.
               with sincere attachment
               
                  
                     Th: M. Randolph
                  
               
            